Citation Nr: 0909501	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  01-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for the residuals of a 
splenectomy, as a result of hereditary spherocytosis.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 
and from October 1981 to February 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In November 2005 the Board determined that the Veteran had 
submitted new and material evidence in regard to the claim 
for service connection for the residuals of splenectomy, 
reopened the claim, and remanded the issue for additional 
development.  The remaining issues listed on the title page 
were also remanded for additional development and have been 
returned to the Board for review.  

Pursuant to the request of the Veteran, the issue of service 
connection for the residuals of a splenectomy will be 
remanded to the RO through the Appeals Management Center 
(AMC) for consideration of evidence he has submitted and as a 
result thereof, additional evidentiary development.  
Appellant will be contacted if additional action is required 
of him.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a causal 
relationship between the Veteran's left elbow disability and 
any incident of service.  Arthritis of the left elbow was 
first shown years after service.

2.  The Veteran does not have current diagnoses of chronic 
disabilities of the right ankle and left knee.  

3.  The Veteran has characteristic severe migraine headaches 
without a showing of hemiplegia, epileptiform seizures, 
facial nerve paralysis, or multi-infarct dementia; and the 
headaches are not shown to approximate very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
during active military service and arthritis may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A chronic disability involving the right ankle was not 
incurred in or aggravated by service.  38 U.S.C.A.  §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  A chronic disability involving the left knee was not 
incurred in or aggravated by service.  38 U.S.C.A.  §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  The criteria for an initial evaluation of 30 percent, and 
no higher, for migraine headaches are met.  38 
U.S.C.A §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 8045, 8100 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in December 2001, 
June 2004, July 2006, and September 2006) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran as to these issues.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
July 2006 and September 2006.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Entitlement to Service Connection for a Left Elbow Disorder

The Veteran contends that he has a left elbow disability that 
had its onset during service.  He points out that he was 
initially treated for left elbow trauma during military 
service.  He believes that these injuries eventually led to 
the development of arthritis.  

As noted, the Veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, an October 2006 VA examination report shows a 
diagnosis of olecranon bursitis with bone spur.  This 
diagnosis satisfies the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service treatment 
records (STRs) relate that in April 1977, the Veteran 
received conservative treatment for a bruised left elbow.  In 
June 1977, he sustained a superficial laceration to his left 
elbow, which healed uneventfully.

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
disability of the left elbow.  Initially, the Board notes 
that there is no objective medical evidence of continuity of 
symptoms of a left elbow disorder subsequent to service 
discharge.  Besides a scar (which has not been shown to 
result in disability), there was no reported disability 
involving the left elbow at the May 1980 examination 
conducted prior to his separation from active duty.  There 
were no reported left elbow problems during his second period 
of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

Further, the record does not contain a diagnosis of arthritis 
within one year subsequent to service discharge from either 
period of service, let alone, manifested to a degree of 10 
percent within that year.  The Veteran underwent VA 
examinations in May 1981, August 1989, and again in March 
2000 and there are no reported complaints concerning his left 
elbow.

In fact, the earliest evidence documenting the left elbow 
disability is in 2006, approximately 17 years after service 
discharge.  This is significant, in that it suggests that the 
appellant's in-service problems were acute and transitory in 
nature and resolved without residuals.  38 C.F.R. § 3.303 
(2008).  

More, importantly, there is no competent medical evidence 
that any left elbow arthritis or bursitis was in any way 
related to the in-service treatment.  The record does not 
contain any clinical evidence that would tend to suggest that 
a chronic left elbow disability was incurred during military 
service.  In fact, the medical opinion of record is quite the 
opposite and does not support such a theory.  The Veteran was 
examined in order to obtain an opinion as to the etiology of 
his left elbow disability.  A VA examiner in October 2006 
concluded that it was not likely that the Veteran's current 
disability was related to his inservice problems.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the Veteran's left 
elbow disability is related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection.  

Entitlement to Service Connection for Chronic Disorders 
of the Left Knee and Right Ankle

The Veteran claims to have chronic disabilities of the left 
knee and right ankle.  The STRs relate that he was seen on 
different occasions for left knee, as well as, right ankle 
complaints.  In regard to the left knee, he was treated for 
probable tendonitis (February 1977), a contusion to the left 
knee (December 1978), and a twisting injury (May 1984).  
Concerning the right ankle, he was treated for a sprain in 
June 1979 and in March 1985, he received medical care for 
pain and tenderness with a diagnosis of rule out stress 
fracture. 

Significantly, however, the current record does not support a 
conclusion that the Veteran has current chronic disabilities 
of the left knee and right ankle.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, over the years the Veteran has complained of 
right ankle and left knee pain.  In July 2004, a private 
physician noted instability involving the right ankle.  The 
examiner also diagnosed bilateral patello-femoral joint 
dysfunction of the knees.  Significantly, however, he 
underwent VA examination in October 2006.  Besides pain, all 
of the diagnostic testing involving the right ankle and left 
knee, including X-rays, were within normal limits.  While the 
Veteran reports right ankle and left knee pain, such 
complaints are not the equivalent of a disability due to 
disease or injury.  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that relate disabilities of 
the right ankle and left knee to military service.  In fact, 
the VA examiner in October 2006, noted that the inservice 
injuries were not severe enough to lead directly to his 
current problems.  Therefore, even assuming that the Veteran 
has chronic disorders involving the right ankle and left 
knee, the record does not contain a medical opinion that 
links his current disabilities to military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
chronic disorders of the right ankle and left knee.

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155 (West2002 & Supp. 2008).  Separate DCs identify the 
various disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  Fenderson v. West, 12 Vet. App. 119 (1999) 
concerning initial and staged ratings.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Entitlement to an Initial Rating in Excess of 10 Percent 
for Migraine Headaches

In an April 2000 rating action, service connection was 
granted for headaches secondary to service-connected nerve 
damage to the left eyebrow.  A 10 percent evaluation was 
assigned effective from December 1999.  

The RO initially rated the Veteran headaches under DC 8045.  
Pursuant to DC 8045, purely subjective complaints, following 
trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the DCs specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, Code 
8045.

A review of the findings on examination and treatment records 
show that the Veteran's headache symptoms since 1999 are 
consistent with the complaints outlined in DC 8045.  These 
include headaches, blurred vision, and watery eyes.  In 2003, 
he reported that his headaches had been becoming progressive 
more frequent and severe.  Examination reports during this 
period do not include evidence of hemiplegia, epileptiform 
seizures, or of multi-infarct dementia during the pertinent 
period.  In fact diagnostic studies have been within normal 
range.  While the Veteran has reported nerve damage over the 
left eye, such manifestations have been rated separately.  
Under these provisions, a rating in excess of 10 percent is 
specifically prohibited under DC 8045.

As the Veteran's headaches have been described as migraine in 
nature, the Board also considered the Veteran's service-
connected headaches under the provisions of 38 C.F.R. § 
4.124a, DC 8100, pertaining to migraine headaches.  Under 
that code, a 10 percent evaluation is warranted with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months, and a 50 
percent evaluation, the highest rating under this code, is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this case, evaluating the Veteran's 
disability under this code would be more beneficial.  

The Board remanded the case in order to ascertain the 
severity and type of headaches experienced by the Veteran.  A 
VA examination was conducted in October 2006.  The examiner 
noted that the Veteran's headaches fulfill the criteria for 
chronic daily headaches that were migraine in nature.  He 
indicated that the Veteran had 15 headaches a month that 
quite often fit this description.  As such the Board finds 
that a 30 percent rating is warranted.  Although the Veteran 
reports monthly headaches, the record shows that he continues 
to work and there is no evidence of severe economic 
inadaptability.  The Veteran's statements and medical reports 
demonstrate that his migraine headaches most closely 
approximate the criteria for a 30 percent rating and do not 
approximate the very frequent completely prostrating and 
prolonged attacks which are required for the next higher 
rating.  38 C.F.R. § 4.7 (2008).  


ORDER

Service connection for a left elbow disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right ankle disorder is denied.  

An initial rating of 30 percent is granted for migraine 
headaches subject to the laws and regulations governing the 
payment of monetary awards.  



REMAND

As to the remaining issue, entitlement to service connection 
for the residuals of a splenectomy, as a result of hereditary 
spherocytosis, is remanded as set out herein.

As part of the development accomplished, the Board sent this 
matter to obtain an expert medical opinion.  That opinion was 
provided in August 2008.  A copy was sent to the Veteran and 
to his representative.  His representative has made 
additional written argument on this matter.

In October 2008, additional evidence was received from the 
Veteran.  This evidence appears to raise the contention that 
he has portal vein thrombosis secondary to his splenectomy.  
He specifically did not waive RO consideration of this 
material and requested a remand.

In June 2006, there are private ultrasounds and CT scans of 
the abdomen and pelvis.  They reportedly showed the presence 
of a "cavernous transformation" presumably from previous 
portal vein thrombosis.  These examiners did not appear to 
attribute these findings to the splenectomy, but there is a 
suggestion in recently submitted documents that some 
examiners may consider a relationship.

This was not previously asserted, and as such, was not part 
of what the medical expert addressed.  In view of the new 
records and contention, additional development is indicated.

In view of the foregoing, this issue is remanded for the 
following actions:

1.  The claims folders should be 
submitted to an expert in hemic and 
lymphatic systems (or other appropriate 
physician) to provide a response to the 
following:

After review of all the evidence of 
record, including the recently 
submitted medical records, is it as 
likely as not (50 percent chance or 
greater) that the Veteran has the 
residuals of portal vein thrombosis 
that are proximately due to, the 
result of, or aggravated by the 
splenectomy or are said residuals 
more likely related to something 
other than the splenectomy, 
including a spontaneous event?

2.  Thereafter, the AMC/RO should 
readjudicate this matter, to include 
consideration of the evidence submitted 
since the last supplemental statement of 
the case.  To the extent the benefits 
sought are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this matter by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


